DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 05/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102—New by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1) Claim(s) 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al., (US 2010/0135921).
Hughes et al. teaches oral care compositions comprising fused silica and a flavoring agent (Abstract), where oral care compositions include “toothpaste” (p. 2, para. [0036]).
The compositions further comprise anti-calculus agents, which may be present “from about 0.1% to about 15%”,  “selected from the group consisting of polyphosphates (including pyrophosphate) and salts thereof” including “sodium hexametaphosphate” “di-, tri-, and mono-potassium or sodium pyrophosphate” (disodium pyrophosphate = sodium acid pyrophosphate) and “tetrasodium pyrophosphate”, “and mixtures thereof” (p. 10-11, para. [0113]).  
Polyphosphates are also disclosed therein as polymeric surface active agents (PMSA’s) (p. 16, para. [0150]), wherein “[a]nother option is to formulate non-aqueous, essentially non-aqueous or limited water compositions to minimize reaction between PMSA and other components” (Id. at para. [0149]).
The compositions are also taught to “contain less than about 20% total water or less than about 10% total water” (p. 18, para. [00169]).
The prior art teaches a specific embodiment of an oral care composition comprising water (QS), 13.00% Sodium hexametaphosphate (chelating agent supersaturated to precipitate phosphate), and 15% fused Silica (abrasive silica) (p. 22, Example II, Example D, para. [0201]), as per claims 10, 13.
The prior art is anticipatory insofar as it teaches a composition comprising silica and a chelating agent supersaturated to precipitate phosphate within the range of 2 to 10%, based on the total weight of the composition, wherein the chelating agent comprises sodium hexametaphosphate.
Note: Applicant’s Specification states, “when the amount of the supersaturated and precipitated phosphate is 2% or more based on the total weight of the toothpaste composition, the crunchy sensation due to particles is realized, and the cleaning power, stain removal power, and whitening effect become excellent” (p. 17, first full paragraph) (see also Examples).
Since the prior art composition comprises a chelating agent supersaturated to precipitate phosphate, i.e. sodium hexametaphosphate, it would have inherently formed 2% to 10% particles with an average diameter of 75 µm to 180 µm, as per claims 10-11.

2) Claim(s) 10, 11,13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dogu et al., (US 2019/0209448).
Dogu et al. teaches oral care compositions for treating erosive tooth demineralization comprising “at least one phosphate salt” (Abstract).
Dogu et al. teaches a specific embodiment comprising 9.50% water, 13% Sodium hexametaphosphate, 1.10% trisodium phosphate, 20% abrasive silica (p. 6, para. [0105], Table 2, Comparative B).
The prior art is anticipatory insofar as it teaches a composition comprising silica and a chelating agent supersaturated to precipitate phosphate within the claimed range of 2 to 10%, based on the total weight of the composition, wherein the chelating agent comprises sodium hexametaphosphate.
Since the prior art composition comprises a chelating agent supersaturated to precipitate phosphate, i.e. sodium hexametaphosphate, it would have inherently formed 2% to 10% particles with an average diameter of 75 µm to 180 µm, as per claims 10-11.


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al., (US 2010/0135921).
Hughes et al. teaches oral care compositions comprising fused silica and a flavoring agent (Abstract), where oral care compositions include “toothpaste” (p. 2, para. [0036]).
The compositions further comprise anti-calculus agents, which may be present “from about 0.1% to about 15%”, “selected from the group consisting of polyphosphates (including pyrophosphate) and salts thereof” including “sodium hexametaphosphate” “di-, tri-, and mono-potassium or sodium pyrophosphate” (disodium pyrophosphate = sodium acid pyrophosphate) and “tetrasodium pyrophosphate”, “and mixtures thereof” (p. 10-11, para. [0113]), as per claim 12.  Polyphosphates are also disclosed therein as polymeric surface active agents (PMSA’s) (p. 16, para. [0150]), wherein “[a]nother option is to formulate non-aqueous, essentially non-aqueous or limited water compositions to minimize reaction between PMSA and other components” (Id. at para. [0149]).
The compositions are also taught to “contain less than about 20% total water or less than about 10% total water” (p. 18, para. [00169]), as per claim 14.
The prior art teaches a specific embodiment of an oral care composition comprising water (QS), 13.00% Sodium hexametaphosphate (chelating agent supersaturated to precipitate phosphate), and 15% fused Silica (abrasive silica) (p. 22, Example II, Example D, para. [0201]), as per claims 10, 13.
The prior art teaches a composition comprising silica and a chelating agent, wherein the chelating agent comprises sodium hexametaphosphate.
Since the prior art composition comprises a chelating agent supersaturated to precipitate phosphate, i.e. sodium hexametaphosphate, it would have inherently formed 2% to 10% particles with an average diameter of 75 µm to 180 µm, as per claims 10-11.

Assuming, purely arguendo, that the prior art teaching is not sufficiently specific enough to anticipate the instant claims, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to formulate a composition comprising silica and a chelating agent supersaturated to precipitate phosphate within the claimed range of 2 to 10%, based on the total weight of the composition, given the teaching above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612